   Case 2:21-cv-00003-TSK Document 1 Filed 01/27/21 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT                                ELECTRONICALLY
                                                                                          FILED
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                         Jan 27 2021
                                 ELKINS DIVISION                                    U.S. DISTRICT COURT
                                                                                    Northern District of WV

 JULIE A. CROSTON, Individually and as
 Executrix of the ESTATE OF JONATHAN
 CORREL CROSTON,
                                                                     2:21-CV-3 (Kleeh)
                                                   Civil Action No. _________________
                Plaintiff,

       v.

 MONSANTO COMPANY,

                Defendant.


            DEFENDANT MONSANTO COMPANY’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 (and any other applicable laws), Defendant

Monsanto Company (“Monsanto”) hereby gives notice of removal of this action, captioned Julie

A. Croston, et al. v. Monsanto Company, bearing case number 20-C-43, from the Circuit Court of

Barbour County, West Virginia to the United States District Court for the Northern District of

West Virginia. Pursuant to 28 U.S.C. § 1446(a), Monsanto provides the following statement of

grounds for removal.

                                           Introduction

       1.      In this products liability lawsuit, Plaintiff Julie Croston sues Monsanto for injuries

and death allegedly caused by Monsanto’s Roundup®-branded herbicides, which have glyphosate

as their active ingredient. For decades, farmers have used glyphosate-based herbicides to increase

crop yields, and home-owners, landscaping companies, and local government agencies have used

these herbicides for highly effective weed control. Glyphosate is one of the most thoroughly

studied herbicides in the world, and glyphosate-based herbicides have received regulatory

approval in more than 160 countries. Since 1974, when Monsanto first introduced a Roundup®-
   Case 2:21-cv-00003-TSK Document 1 Filed 01/27/21 Page 2 of 6 PageID #: 2




branded herbicide to the marketplace, the United States Environmental Protection Agency

repeatedly has concluded that glyphosate does not cause cancer – including as recently as January

2020. Nevertheless, Ms. Croston alleges that exposure to Monsanto’s glyphosate-based herbicides

caused decedent Jonathan Croston’s cancer – specifically, non-Hodgkin’s lymphoma (“NHL”) –

and death.

         2.    This is one of many lawsuits that have been filed against Monsanto involving

Roundup®-branded herbicides. A multidistrict litigation proceeding is pending in the United States

District Court for the Northern District of California, before the Honorable Vince G. Chhabria,

pursuant to 28 U.S.C. § 1407. See In re Roundup Prods. Liab. Litig., No. 3:16-md-02741-VC

(N.D. Cal.); In re Roundup Prods. Liab. Litig., MDL No. 2741, 214 F. Supp. 3d 1346 (J.P.M.L.

2016).

         3.    As discussed in more detail below, Monsanto removes this lawsuit because this

Court has subject matter jurisdiction based on diversity of citizenship. Ms. Croston is a West

Virginia citizen, as was decedent before his death.      For purposes of diversity jurisdiction,

Monsanto is deemed to be a citizen of Missouri (where its principal place of business is located)

and Delaware (Monsanto’s state of incorporation). Accordingly, complete diversity of citizenship

exists in this case as required by 28 U.S.C. § 1332.       The statutory amount-in-controversy

requirement is also satisfied because Ms. Croston seeks damages for cancer and death allegedly

caused by exposure to Monsanto’s Roundup®-branded herbicides.

                             Background And Procedural History

         4.    Ms. Croston commenced this lawsuit in the Circuit Court of Barbour County, West

Virginia by filing a Complaint, captioned Julie A. Croston, et al. v. Monsanto Company, case

number 20-C-43, on or about December 29, 2020 (the “State Court Action”).




                                                2
   Case 2:21-cv-00003-TSK Document 1 Filed 01/27/21 Page 3 of 6 PageID #: 3




       5.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Summons and

Complaint served upon Monsanto in the State Court Action are attached as Exhibit 1. This lawsuit

seeks damages for NHL and death allegedly caused by exposure to Monsanto’s glyphosate-based

herbicides. See, e.g., Complaint ¶¶ 1, 107-8, 110-15, 125-26, 147-48, 157, 165, 169, 179, 182,

184-85, 188-89.

                          Basis For Removal – Diversity Jurisdiction

       6.      Ms. Croston is, and was at the time the State Court Action was filed, a West

Virginia resident and citizen, and decedent was a West Virginia resident and citizen before and

when he died. See Complaint ¶¶ 6-7, 109-10, 113 & Exhibit 1 attached to Complaint (Letter of

Administration, In re Estate of Jonathan Correl Croston); Westlaw Report Regarding Jonathan

Croston (excerpts attached as Exhibit 2); Westlaw Report Regarding Julie Croston (excerpts

attached as Exhibit 3).

       7.      Monsanto is, and was at the time the State Court Action was filed, a corporation

incorporated under the laws of the State of Delaware, with its principal place of business in the

State of Missouri. Complaint ¶ 8. Thus, Monsanto is deemed to be a citizen of Missouri and

Delaware, for purposes of diversity jurisdiction.

       8.      The Complaint seeks compensatory and punitive damages based on the allegations

that Monsanto’s Roundup®-branded herbicides caused decedent’s cancer (NHL) and death.

Therefore, it is plausible from the face of the Complaint that this lawsuit seeks damages in excess

of $75,000, exclusive of interest and costs, which satisfies the jurisdictional amount-in-controversy

requirement. 28 U.S.C. § 1332(a); see Dart Cherokee Basin Operating Co. v. Owens, 574 U.S.

81, 89 (2014) (“[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.”); see also Ross v. First Family Fin.




                                                    3
    Case 2:21-cv-00003-TSK Document 1 Filed 01/27/21 Page 4 of 6 PageID #: 4




Servs., Inc., No. 2:01CV218-P-B, 2002 WL 31059582, at *8 (N.D. Miss. Aug. 29, 2002)

(“[U]nspecified claims for punitive damage sufficiently serve to bring the amount in controversy

over the requisite jurisdictional threshold set out in 28 U.S.C. § 1332.”). In fact, numerous other

lawsuits seeking damages for NHL allegedly caused by Roundup®-branded herbicides have been

filed against Monsanto in other federal courts asserting jurisdiction under Section 1332(a) and

alleging damages in excess of $75,000, exclusive of interest and costs.

       9.      In sum, this Court has original subject matter jurisdiction over this action based on

Section 1332(a) because there is complete diversity of citizenship and the amount in controversy

exceeds $75,000, exclusive of interest and costs.1

                                   Procedural Requirements

       10.     The Circuit Court of Barbour County, West Virginia is located within the Northern

District of West Virginia. Therefore, removal to this Court satisfies the venue requirement of 28

U.S.C. § 1446(a).

       11.     On January 5, 2021, the Summons and Complaint were served on the Office of the

Secretary of State for West Virginia, and Monsanto received notice of process in the State Court

Action on January 8, 2021. This Notice of Removal is timely, in accordance with 28 U.S.C. §

1446(b)(1), because it is being filed within 30 days of either date (January 8 or January 5, 2021).

       12.     The written notice required by 28 U.S.C. § 1446(d) will be promptly filed in the

Circuit Court of Barbour County, West Virginia and will be promptly served on Ms. Croston.

       13.     Monsanto does not waive any legal defenses and expressly reserves its right to

raise any and all legal defenses in subsequent proceedings.




1
  The citizenship of “Doe” defendants must be disregarded when determining whether this lawsuit
is removable based on Section 1332(a). See 28 U.S.C. § 1441(b)(1).


                                                 4
   Case 2:21-cv-00003-TSK Document 1 Filed 01/27/21 Page 5 of 6 PageID #: 5




       14.    If any question arises as to the propriety of this removal, Monsanto requests the

opportunity to present written and oral argument in support of removal.

                                          Conclusion

       For the foregoing reasons, Monsanto removes this lawsuit to this Court pursuant to 28

U.S.C. §§ 1332, 1441, and 1446 (and any other applicable laws).



Dated: January 27, 2021                             Respectfully submitted,
                                                    /s/ W. Austin Smith
                                                    W. Austin Smith (WVSB #13145 )
                                                    BOWLES RICE LLP
                                                    600 Quarrier Street / Post Office Box 1386
                                                    Charleston, West Virginia 25325-1386
                                                    Tel.: (304) 347-1100 / Fax: (304) 347-1756
                                                    E-mail:     asmith@bowlesrice.com


                                                    Attorney for Defendant Monsanto
                                                    Company




                                               5
   Case 2:21-cv-00003-TSK Document 1 Filed 01/27/21 Page 6 of 6 PageID #: 6




                          UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                 ELKINS DIVISION


 JULIE A. CROSTON, Individually and as
 Executrix of the ESTATE OF JONATHAN
 CORREL CROSTON,
                                                                      2:21-CV-3 (Kleeh)
                                                    Civil Action No. _________________
                Plaintiff,

         v.

 MONSANTO COMPANY,

                Defendant.


                                CERTIFICATE OF SERVICE

               I, W. Austin Smith, hereby certify that on this 27th day of January 2021, I

electronically filed the foregoing Defendant Monsanto Company’s Notice of Removal with the

Clerk of the Court using the CM/ECF system and mailed a hard-copy of the same, by United States

Postal Service, addressed as follows, which effected service on the following:

Hunter B. Mullens
C. Brian Matko
MULLENS & MULLENS, PLLC
9 North Main Street
PO Box 95
Philippi, WV 26416

                                                      /s/ W. Austin Smith
                                                      W. Austin Smith (WVSB #13145)




                                                6
12460294.1
